Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/153,976 filed on April 19, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Reasons for Indicating Allowable Subject Matter
4.	Claims 21-39 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 21: the prior art of record alone or in combination neither teaches nor makes obvious a method of forming an electronic device, comprising:
….
connecting a first source runner layer to the first source contact layer, and a second source runner layer to the second source contact layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 30: the prior art of record alone or in combination neither teaches nor makes obvious a method of forming a transistor, comprising:
….
forming first and second drain runner layers...., and first and second source runner layers between the first and second drain runner layers; connecting a first gate layer between the first drain runner layer and the first source runner layer; connecting a second gate layer between second drain runner layer and the second source runner layer; and connecting a gate bridge between the first gate layer and the second gate layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method of forming an electronic device/transistor in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 21 and 30 are allowable. Since the independent claims 21 and 30 are allowable in combination with the remaining limitations of the independent claims 21 and 30, therefore, dependent claims 22-29 of the independent claim 21 and the dependent claims 31-39 of the independent claim 30, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 21 and 30 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 21 and 30 are deemed patentable over the prior art.

8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Farrell et al. (US 2017/0271329 A1) depicts an electronic device (100, Fig. 2) that discloses limitations of claim 21, except the quoted allowable limitation above in section #5, therefore, a limitation of claims 21 has been considered allowable as claimed.
None of the prior art read or make obvious the limitations of the claim 30.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819